02/10/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         January 5, 2021 Session

        TRACY MARIE HALTOM V. GREGORY WAYNE HALTOM

              Appeal from the Chancery Court for Rutherford County
                    No. 17CV-1617      J. Mark Rogers, Judge


                            No. M2019-02261-COA-R3-CV


The trial court granted a wife’s complaint for divorce and divided the marital assets
between the parties. The wife appealed, claiming that the trial court erred in classifying
and dividing the marital assets. We affirm the trial court’s classification and distribution
of the marital property in all respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and J. STEVEN STAFFORD, P.J., W.S., joined.

Stephen Walker Pate, Murfreesboro, Tennessee, for the appellant, Tracy Marie Haltom.

David Brock East, Murfreesboro, Tennessee, for the appellee, Gregory Wayne Haltom.

                                        OPINION

                      I. PROCEDURAL AND FACTUAL BACKGROUND

       Tracy Marie Haltom (“Wife”) and Gregory Wayne Haltom (“Husband”) were
married for twelve years when Wife filed for divorce in September 2017. The parties had
no children together, and neither party sought alimony or an award of attorney’s fees.
Although they stipulated to the division of certain assets, the parties were unable to agree
about how to classify or divide other assets. They tried their case before the Chancery
Court of Rutherford County on June 19 and July 9, 2019.

       The evidence introduced at trial showed that both Wife and Husband had full-time
jobs and were employed throughout their marriage.            They began cohabitating
approximately two years before the marriage and continued living together until the latter
part of the marriage, with the exception of about seven months in 2010 when Husband
worked in Texas while Wife remained in Tennessee. At the time of trial, Wife was 52
years old. She was employed as a senior director of information technology at Acadia
Healthcare and earned over $200,000 annually. Husband was 56 years old at the time of
trial. He worked as a surgical first assistant and earned between $70,000 and $80,000
annually. The evidence did not include either party’s educational background.

        Wife purchased a house in Sumner County in 1999. Husband moved into Wife’s
house in 2003, and the parties were married in 2005. The parties shared a checking account
for part of 2003 and 2004; thereafter, the parties had separate bank accounts. Wife made
all of the mortgage payments on the Sumner County house. Husband never held an
ownership interest in this house, but he testified that he contributed to its maintenance after
the parties were married. According to Husband, he mowed the lawn, put in flower beds
at the front and back of the house, planted trees, created a pond in the back yard, did some
painting, and “did house cleaning, cooking, things of that nature.” When Husband moved
into Wife’s house, Wife’s two sons were living in the house, and Husband testified that he
helped out with the children by taking them to school and picking them up after school.

       The parties purchased twenty acres in Decatur County in 2013 for $60,000 and built
a cabin to be used on weekends. Wife testified that she paid $12,000 from her own funds
as a down payment and that the parties took a mortgage out in both of their names for the
remainder of the purchase price. The deed to the Decatur property was put into the names
of both parties. Wife testified that she and Husband built the cabin together but that she
paid for the majority of the construction costs. She said that Husband paid $2,000, at most,
for materials, and that he paid just one property tax bill. Husband testified that he made
one or two mortgage payments for the cabin, but agreed that Wife made the remainder of
the mortgage payments from her funds. The parties stipulated that the cabin’s value at the
time of trial was $100,000.

        Wife sold the Sumner County house at the end of 2015 and realized $102,000 in
equity from the sale. Wife testified that she used the full amount of that equity to make a
down payment on another house located in Readyville, Tennessee, which the parties
purchased in early 2016. The purchase price of the Readyville house was $420,000, and
Wife put the title to that house into both her and Husband’s names. The parties took out a
mortgage that was also in both parties’ names. Wife made all of the mortgage payments
on the Readyville house and paid the majority of the utility bills. Husband testified that he
did a lot of work in the yard and on the house. He purchased a tractor and mowed the lawn,
which the parties agreed was very extensive.1 Both parties paid for the household’s
groceries. The Readyville house was a log house, and Husband testified that he did the
chinking, caulking, and painting on the house while he lived there. Wife testified that
Husband’s sole contribution to the utility bills at the Readyville house was $61.72.

1
 The Readyville house sat on a lot that included thirty acres. The parties did not specify how many acres
constituted the lawn that Husband mowed.
                                                  -2-
        In January 2017, the parties began sleeping in separate bedrooms. Husband moved
out of the house in September 2017, and Wife filed her complaint for divorce on September
27, 2017. Wife stayed in the Readyville house until it was sold in May 2018. The parties’
equity in the house was approximately $143,700. They used a portion of those funds to
pay off the mortgage on the cabin, to pay off a loan Wife had taken out to pay for HVAC
and duct work on the Readyville house, to pay property taxes attributable to the cabin, and
to pay a debt the parties owed to the IRS dating from 2015. The parties placed the
remaining $79,531 in Wife’s attorney’s trust account to be distributed by the trial court.

         The parties each had retirement accounts that were initiated and grew during the
marriage. Husband underwent two surgical procedures in the fall and winter of 2016, and
he had to take six to eight weeks off of work for each procedure. He testified that he did
not have any short-term disability insurance, so he took a $12,000 loan from his 401(k) in
March 2017 to pay for living and medical expenses. Husband spent a few hundred dollars
of this money on track lighting for the living room and kitchen of the Readyville house,
and he intended to use a portion of the money to take Wife on a vacation to celebrate her
fiftieth birthday. Wife refused Husband’s offer to take her on a trip and, by the time of
trial, the balance of the loan from Husband’s 401(k) account totaled $7,218.74.

        The parties entered into a number of stipulations before trial with regard to their
personal property, vehicles, and bank accounts. The parties also agreed that an IRA
account with Scottrade that Wife had before the marriage was Wife’s separate property and
that Wife would not claim an interest in a retirement account Husband began funding
shortly before the trial. The issues before the trial court included (1) determining whether
the $102,000 Wife realized from the sale of the Sumner County house constituted her
separate property or marital property and (2) equitably dividing the cabin, the remaining
proceeds from the sale of the Readyville house, the parties’ individual investment and
retirement accounts that were outside the parties’ stipulations, and the outstanding balance
of the loan Husband took from his 401(k) account.

       In the final decree of divorce, the trial court granted Wife a divorce based on
inappropriate marital conduct and, as the parties agreed, stated that the division of the
marital estate would not be influenced by the reasons for the divorce. The court found that
Wife voluntarily transmuted any separate property equity or assets associated with the
purchase of the Readyville house that may have originated from the Sumner County
property sale and that all proceeds from the sale of the Readyville house held in the trust
account of Wife’s attorney constituted marital assets, subject to equitable division. With
regard to the cabin, the court found that it was purchased during the marriage using marital
funds, it was titled in both parties’ names, and therefore, the cabin was also subject to
equitable division.

       The trial court further stated that the parties’ investment and retirement accounts
that were created and grew during the parties’ marriage (other than the retirement account

                                           -3-
Husband began to fund shortly before the trial, which Wife agreed could go in its entirety
to Husband) constituted marital property and were also subject to equitable division. After
considering some of the factors set forth in Tenn. Code Ann. § 36-4-121(c), the court
determined that the appropriate distribution was a “50-50 allocation” of the marital assets.
The court concluded that the loan Husband took from his 401(k) was a joint debt and
“should be factored into the 50-50 division of the [marital] assets.” The parties disputed
the date upon which the retirement and investment accounts should be valued for purposes
of division, and the court resolved the issue by declaring that all accounts should be valued
as of July 9, 2019, the final day of the trial, and that any money added after that date would
be outside the marital estate.

       Wife appeals, arguing that the trial court erred in (1) ruling that transmutation
occurred with regard to her interest in the Sumner County property and (2) equally dividing
the marital assets.

                                       II. ANALYSIS

A. Standard of Review

       We review a trial court’s findings of fact de novo upon the record, affording the
court’s findings a presumption of correctness unless the evidence preponderates otherwise.
TENN. R. CIV. P. 13(d); Baggett v. Baggett, 422 S.W.3d 537, 542 (Tenn. Ct. App. 2013).
We review questions of law de novo, giving no presumption of correctness to the trial
court’s conclusions of law. Keyt v. Keyt, 244 S.W.3d 321, 327 (Tenn. 2007); Baggett, 422
S.W.3d at 542.

B. Classification of Property as Marital or Separate

       Tennessee is a “dual property” state because it recognizes both marital property and
separate property. Snodgrass v. Snodgrass, 295 S.W.3d 240, 246 (Tenn. 2009); see Tenn.
Code Ann. § 36-4-121. “Marital property” is defined, in relevant part, as follows:

       (A) “Marital property” means all real and personal property, both tangible
       and intangible, acquired by either or both spouses during the course of the
       marriage up to the date of the final divorce hearing and owned by either or
       both spouses as of the date of filing of a complaint for divorce, except in the
       case of fraudulent conveyance in anticipation of filing, and including any
       property to which a right was acquired up to the date of the final divorce
       hearing, and valued as of a date as near as reasonably possible to the final
       divorce hearing date. . . .

       (B)(i) “Marital property” includes income from, and any increase in the value
       during the marriage of, property determined to be separate property in

                                            -4-
       accordance with subdivision (b)(2) if each party substantially contributed to
       its preservation and appreciation;

         (ii) “Marital property” includes the value of vested and unvested pension
         benefits, vested and unvested stock option rights, retirement, and other
         fringe benefit rights accrued as a result of employment during the
         marriage;

       ....

       (D) As used in this subsection (b), “substantial contribution” may include,
       but not be limited to, the direct or indirect contribution of a spouse as
       homemaker, wage earner, parent or family financial manager, together with
       such other factors as the court having jurisdiction thereof may determine[.]

Tenn. Code Ann. § 36-4-121(b)(1). The statute defines “separate property,” in pertinent
part, thusly:

       (A) All real and personal property owned by a spouse before marriage,
       including, but not limited to, assets held in individual retirement accounts
       (IRAs) as that term is defined in the Internal Revenue Code of 1986 (26
       U.S.C.), as amended;

       (B) Property acquired in exchange for property acquired before the marriage;

       (C) Income from and appreciation of property owned by a spouse before
       marriage except when characterized as marital property under subdivision
       (b)(1); [and]

       (D) Property acquired by a spouse at any time by gift, bequest, devise or
       descent[.]

Tenn. Code Ann. § 36-4-121(b)(2) (footnote omitted). A party’s separate property is not a
part of the marital estate subject to division. Snodgrass, 295 S.W.3d at 246. “Decisions
pertaining to the classification of property as either separate or marital are intrinsically
factual.” Treadwell v. Lamb, No. M2015-01391-COA-R3-CV, 2017 WL 945940, at *6
(Tenn. Ct. App. Jan. 19, 2017) (citing Woodward v. Woodward, 240 S.W.3d 825, 828
(Tenn. Ct. App. 2007)). A trial court’s classification of property as separate or marital,
therefore, will be affirmed unless the evidence preponderates otherwise. Id.

       Wife asserts that the $102,000 she received as equity from the sale of her Sumner
County house should have been classified by the trial court as her separate property because
she purchased that house before marrying Husband and the court did not specifically find

                                           -5-
that Husband’s contributions during the marriage converted the house from separate to
marital property. The trial court made the following findings with regard to the Sumner
County house:

       20. It is not contested that Wife purchased real property prior to the marriage
       in [Sumner County], Tennessee. She purchased the property in January of
       1999. The parties cohabitated in said residence beginning in approximately
       2003 and continuing after their marriage in 2005. The residence was sold on
       December 28, 2015. During this period of time in the [Sumner County]
       property, there was some period of time where the parties paid its associated
       bills though a bank account that was in Wife’s name but was jointly used as
       husband deposited his paychecks into the account and had spending
       privileges on same. At the trial, there was no proof offered as to the value of
       the [Sumner County] home when they married in 2005.

       21. Shortly after said sale of the [Sumner County] property, the parties
       purchased the Readyville property referenced herein. The title to said
       Readyville property was put into both parties’ names. The Court finds that
       Wife voluntarily transmuted any separate property equity or assets that were
       associated with the purchase of the Readyville home that may have
       originated from the [Sumner County] property sale and therefore all proceeds
       from the sale of the Readyville home that are held in the trust account of
       Wife’s counsel are marital and subject to division.

In finding that transmutation had occurred, the trial court relied on the case Eldridge v.
Eldridge, 137 S.W.3d 1 (Tenn. Ct. App. 2002). The court in that case wrote that the
doctrines of transmutation and commingling provide an avenue whereby “separate
property can become part of the marital estate due to the parties’ treatment of the separate
property.” Eldridge, 137 S.W.3d at 13. The Eldridge court adopted the following
principles:

       “[Transmutation] occurs when separate property is treated in such a way as
       to give evidence of an intention that it become marital property. One method
       of causing transmutation is to purchase property with separate funds but to
       take title in joint tenancy. This may also be done by placing separate property
       in the names of both spouses. The rationale underlying both these doctrines
       is that dealing with property in these ways creates a rebuttable presumption
       of a gift to the marital estate. This presumption is based also upon the
       provision in many marital property statutes that property acquired during the
       marriage is presumed marital. The presumption can be rebutted by evidence
       of circumstances or communications clearly indicating an intent that the
       property remain separate.”


                                            -6-
Id. at 13-14 (quoting Batson v. Batson, 769 S.W.2d 849, 858 (Tenn. Ct. App. 1989)); see
also Langschmidt v. Langschmidt, 81 S.W.3d 741, 747 (Tenn. 2002). The four most
common factors courts consider to determine whether transmutation of real estate has
occurred are the following:

      “(1) the use of the property as a marital residence; (2) the ongoing
      maintenance and management of the property by both parties; (3) placing the
      title to the property in joint ownership; and (4) using the credit of the non-
      owner spouse to improve the property.”

Luplow v. Luplow, 450 S.W.3d 105, 114 (Tenn. Ct. App. 2014) (quoting Fox v. Fox, No.
M2004-01616-COA-R3-CV, 2006 WL 2535407, at *5 (Tenn. Ct. App. Sept. 1, 2006)).

        The facts of Eldridge are similar to those here and its holding is instructive. The
husband in Eldridge received $2 million as a gift from his mother and used $1.2 million of
this gift to purchase a house that cost $1.675 million. Eldridge, 137 S.W.3d at 14. The
husband took out a mortgage in his own name for the balance and arranged for the house
to be jointly titled in both his and his wife’s names. Id. The parties never moved into the
$1.675 million house, as they intended to do, and they did not spend much time there. Id.
The trial court determined that the $1.2 million that the husband received from his mother
and used to purchase the house was his separate property and that the remaining $474,000
of the house’s fair market value was marital property. Id. The wife in Eldridge appealed
this ruling, and we reversed the trial court, writing:

      When Husband’s mother gave him a gift of 2 million dollars, the gift was
      Husband’s separate property. When Husband applied 1.2 million dollars of
      this gift toward the purchase of the Greenbay house and titled it in the names
      of both spouses, however, Husband created a rebuttable presumption of a gift
      to the marital estate. From our review of the record, Husband failed to rebut
      this presumption. We can find no evidence in the record that clearly indicates
      Husband’s intent to keep the 1.2 million dollars as separate property.
      Husband did not state that he intended to keep the property separate in his
      testimony. Instead, Husband stated that “[w]e purchased [the house] in
      February, 1997.” This statement indicates that Husband considered both
      himself and Wife as copurchasers of the home. Husband relies heavily on
      circumstances to defeat the presumption including the fact that the parties
      did not move to the residence, that they did not spend much time at the
      residence, and that they did not improve the residence. Husband further notes
      that Wife’s marital misconduct caused the parties to terminate their move.
      These circumstances do not illustrate that Husband intended to keep the 1.2
      million dollars as his separate property and will not defeat the presumption
      in this case.


                                           -7-
Id. at 15 (footnote omitted); see also Gleaves v. Gleaves, No. M2007-01820-COA-R3-CV,
2008 WL 4922533, at *5-6 (Tenn. Ct. App. Nov. 13, 2008); Miller v. Miller, No. W2003-
00851-COA-R3-CV, 2004 WL 1334516, at *3-4 (Tenn. Ct. App. June 14, 2004).

        Wife argues that the $102,000 in equity from the Sumner County house that she
used as a down payment on the Readyville house should have been classified as her
separate property because Husband had no ownership interest in the Sumner County house
and she made all the mortgage payments for that house. She contends that the trial court
erred by finding that she transmuted ownership of the Sumner County house. Wife
mischaracterizes the trial court’s findings. The trial court found that Wife “voluntarily
transmuted any separate property equity or assets that were associated with the purchase
of the Readyville home that may have originated from the [Sumner County] property sale
and therefore all proceeds from the sale of the Readyville home that are held in the trust
account of Wife’s counsel are marital and subject to division.” (Emphasis added.) The trial
court did not classify the Sumner County house as a separate or marital asset because
neither party owned it at the time of trial. When Wife used the equity from the sale of the
Sumner County house to purchase the Readyville house, the trial court concluded that she
transmuted those funds into marital property, in part, because both parties were listed as
owners of the Readyville house. As the trial court noted, there was no evidence of either
the value of the Sumner County house when Husband moved in or whether the value
increased during the twelve or so years that Husband lived in the house with Wife. In
addition, Wife introduced no proof showing that she intended to maintain the $102,000 in
equity as her separate property. See Eldridge, 137 S.W.3d at 14 (stating presumption that
property acquired during marriage is marital can be rebutted by evidence indicating intent
that property remain separate). In fact, the evidence shows just the opposite because the
parties agreed to use a portion of the equity from the sale of the Readyville property to pay
off the mortgage on the cabin, which Wife agrees was properly classified as marital
property. We also note Wife’s testimony that she included Husband’s name on the title of
the Readyville house in an effort “to resolve a marital issue.” Wife explained that she was
going to put the Readyville house in her name alone but she decided to include Husband
as an owner for the following reason:

       [T]here has always been a point of contention with him about the [Sumner
       County] house, “This is your house. This is your house.” And I was like,
       fine, I’m going to go out of my way. I’m going to put my all into this, and I
       put his name on there. I didn’t need to. I could have put it in just my name.
       I did the right thing to make a marriage work, and it didn’t work.

Wife’s testimony indicates that she intentionally took steps to make the Readyville house
marital property. In addition, as noted above, the evidence showed that Husband
contributed to the maintenance of the Readyville house and was in charge of the extensive
outdoor area of the property.


                                            -8-
        Wife relies on the Treadwell v. Lamb case to support her argument that the trial
court erred in classifying the $102,000 equity in the Sumner County house as marital
property as a result of transmutation. In Treadwell, the husband acquired three parcels of
property prior to the parties’ marriage. Treadwell, 2017 WL 945940, at *7-9. The husband
paid the mortgage off on the first property at issue before the parties were married, and the
title to this property remained in the husband’s name. Id. at *7. The parties used this
property as their marital residence, but “little evidence” was introduced showing whether
the wife took any steps to preserve or increase the value of the property. Id. As with the
first parcel, the husband paid off the mortgage on the second parcel before the parties were
married, and this property was also in only the husband’s name. Id. at *8. The parties
never lived on this parcel; it was used as rental property that the parties managed. Id. The
wife claimed that she contributed to the property’s equity by managing it, cleaning and
repainting it after tenants moved out, and digging a ditch. Id. No evidence was introduced
indicating whether this second parcel increased in value during the time the parties were
married. Id. at *9. The third parcel was also rental property that the parties managed, but
the husband paid off the mortgage for this property during the first six years of the parties’
marriage. Id. The trial court classified the first two parcels as the husband’s separate
property, but it classified the third parcel as marital property, in part because marital funds
were used to pay the mortgage on it. Id. We affirmed the trial court’s classification on
appeal. Id. at *9, *12. As with the property that was classified as marital in Treadwell,
marital funds were used to make mortgage payments on the Sumner County house.
Moreover, the facts here make a stronger case for finding the $102,000 was transmuted
into marital property because Wife used those funds to purchase a house during the
marriage that both she and Husband owned and lived in together.

       The second case Wife relies on to support her position is Hunt-Carden v. Carden,
No. E2018-00175-COA-R3-CV, 2020 WL 1026263 (Tenn. Ct. App. Mar. 3, 2020). In that
case, the husband purchased the parties’ marital home shortly before the parties were
married, using proceeds from funds he had obtained from an insurance settlement, and he
had the house put in his name alone. Carden, 2020 WL 1026263, at *6. The parties shared
a bank account, and the mortgage was paid from that account. Id. The evidence showed
that the wife maintained and managed the house and that she contributed to the joint
account the amounts she received in child support from a prior relationship and money her
parents gave her. Id. Even though the title to the house was in the husband’s name alone,
we affirmed the trial court’s ruling that the house was marital property based on the
doctrine of transmutation. Id. We also determined, however, that the husband should
receive the amount of his down payment on the marital home as his separate property, and
the wife was awarded one-half of the remaining equity in the home upon the sale of the
house. Id. at *8, *12.

       The award to the husband in Carden of his down payment on the marital home does
not determine the outcome here. Unlike Carden, which involved a marriage of short
duration, Carden, 2020 WL 1026263, at *1, this case involves parties who were married

                                             -9-
for fourteen years, and, other than the seven months in 2010 when Husband worked in
Texas, they lived together in the Sumner County house for twelve years. The $102,000 at
issue did not originate from an isolated gift, as in Carden, but from an asset to which the
evidence showed Husband contributed for twelve years. For these and the other reasons
identified above, including the factors courts often consider in determining whether
transmutation has occurred, we find the evidence introduced at trial does not preponderate
against the trial court’s classification of the $102,000 in equity as marital property based
on the doctrine of transmutation. Accordingly, we affirm the trial court’s classification of
these funds.

C. Division of Marital Property

       Wife contends the trial court erred by dividing the marital estate equally between
the parties. The marital assets the trial court was tasked to divide equitably included the
following: $79,531 in proceeds from the sale of the Readyville house, the cabin, which the
parties agreed had a value of $100,000, a 401(k) account in Husband’s name, a 401(k)
account in Wife’s name, and two investment accounts in Wife’s name. The only marital
debt was the $7,218.74 outstanding from the loan Husband took from his 401(k) in 2017.

       Courts in Tennessee are directed to divide the marital assets “equitably” between
the parties, “without regard to marital fault in proportions as the court deems just.” Tenn.
Code Ann. § 36-4-121(a)(1). “A trial court has broad discretion in fashioning a division
of marital property.” Baggett, 422 S.W.3d at 543 (citing Fisher v. Fisher, 648 S.W.2d 244,
246 (Tenn. 1983); Barnhill v. Barnhill, 826 S.W.2d 443, 449-50 (Tenn. Ct. App. 1991)).
As a result, “‘we are disinclined to disturb the trial court’s decision unless the distribution
lacks proper evidentiary support or results in some error of law or misapplication of
statutory requirements and procedures.’” Keyt, 244 S.W.3d at 327 (quoting Herrera v.
Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996)).

        Courts are directed to consider the following factors when equitably dividing
marital property:

       (1) The duration of the marriage;
       (2) The age, physical and mental health, vocational skills, employability,
       earning capacity, estate, financial liabilities and financial needs of each of
       the parties;
       (3) The tangible or intangible contribution by one (1) party to the education,
       training or increased earning power of the other party;
       (4) The relative ability of each party for future acquisitions of capital assets
       and income;
       (5)(A) The contribution of each party to the acquisition, preservation,
       appreciation, depreciation or dissipation of the marital or separate property,
       including the contribution of a party to the marriage as homemaker, wage

                                            - 10 -
       earner or parent, with the contribution of a party as homemaker or wage
       earner to be given the same weight if each party has fulfilled its role;
          (B) For purposes of this subdivision (c)(5), dissipation of assets means
       wasteful expenditures which reduce the marital property available for
       equitable distributions and which are made for a purpose contrary to the
       marriage either before or after a complaint for divorce or legal separation has
       been filed.
       (6) The value of the separate property of each party;
       (7) The estate of each party at the time of the marriage;
       (8) The economic circumstances of each party at the time the division of
       property is to become effective;
       (9) The tax consequences to each party, costs associated with the reasonably
       foreseeable sale of the asset, and other reasonably foreseeable expenses
       associated with the asset;
       (10) In determining the value of an interest in a closely held business or
       similar asset, all relevant evidence, including valuation methods typically
       used with regard to such assets without regard to whether the sale of the asset
       is reasonably foreseeable. Depending on the characteristics of the asset, such
       considerations could include, but would not be limited to, a lack of
       marketability discount, a discount for lack of control, and a control premium,
       if any should be relevant and supported by the evidence;
       (11) The amount of social security benefits available to each spouse; and
       (12) Such other factors as are necessary to consider the equities between the
       parties.

Tenn. Code Ann. § 36-4-121(c). “An equitable property division ‘is not achieved by a
mechanical application of the statutory factors, but rather by considering and weighing the
most relevant factors in light of the unique facts of the case.’” Watson v. Watson, No.
E2005-00369-COA-R3-CV, 2005 WL 3533293, at *3 (Tenn. Ct. App. Dec. 27, 2005)
(quoting Batson, 769 S.W.2d at 859).

        Following the close of evidence, the trial court issued an oral ruling stating that an
equal division of the assets between the parties was the most equitable distribution. The
oral ruling was later attached to and made a part of the court’s final order. After noting the
parties’ ages, the length of the marriage (fourteen years), and describing the marital assets
subject to division, the trial court stated the following, in relevant part:

              It appears from the evidence at trial that both parties have moved on
       with their personal lives, social and/or otherwise.

               Only the parties testified. Both are found by this Court to be bright,
       intelligent, and hard workers. Although no testimony was offered with
       regard to each party’s educational background, the Court finds and notes that

                                            - 11 -
       Wife is employed as a “senior director” [of] IT with Acadia Healthcare,
       holding the same employment position since April of 2011, where she
       remains employed.

              Husband has been employed as a surgical first assistant, what appears
       to be a demanding, skilled position in the medical field, assisting surgeons
       involved in heart procedures, so employed since 2003, other than for brief
       periods during which he had surgery for a neck problem, and then had a
       shoulder problem, when he was out of work for a period of time . . . .

       ....

              This Court listened carefully, and although there was some indication
       Wife complained there was some drinking to excess on Husband’s part, I
       have before me two people that have got demanding careers, hard-working
       employment positions, both of whom have worked throughout their marriage
       together, that [are] very vigorous, demanding employment positions . . . .

              The evidence does not indicate, other than the allegation of the
       drinking, which, certainly, could interfere with a marriage - - nothing to
       indicate someone, that is specifically Husband, did not go to work. In fact,
       the proof shows otherwise.

               Having no dissipation of assets, this Court finds there would be
       nothing to indicate that [Husband] was dissipating assets, that [Wife] was
       dissipating assets, but, rather, both making good money - - [Wife] making in
       excess of over $200,000, Husband making in excess of 70 to 80 thousand,
       which is certainly not a small income, that this Court finds the appropriate
       distribution is a 50-50 allocation of the assets of these parties, and that’s what
       the order of this Court will be.

              That would also give, on the 401(k) that’s in Husband’s name, which
       there’s a $7,000 loan balance remaining, and I understand $200 or $300 of
       that was to go into the residence that was purchased, the Readyville property,
       and I believe the testimony was the remainder went to medical expenses,
       which would have been a joint expense of the parties, that those sums should
       be in - - that that account should stay with Husband, leave as much as you
       can with Wife in the same situation, but that account should stay with
       Husband, with the equity of a credit for the debt that’s owed to be 50-50.

      Wife contends the trial court did not adequately consider the factors set forth in
Tenn. Code Ann. § 36-4-121(c) when it determined that the marital assets and debt should
be equally divided. Upon reviewing the trial court’s oral and written decision, we find that

                                             - 12 -
the court considered the relevant factors for which the parties introduced proof. Other than
Wife’s Scottrade IRA, which the parties agreed was Wife’s separate property and was
valued at $102,272, the parties did not introduce evidence of the value of their vehicles or
personal property that they divided outside of court. They also did not introduce evidence
of the value of their estates when they were married in 2005. We find that the trial court
considered the other relevant factors set forth in Tenn. Code Ann. § 36-4-121(c).

       Wife argues that she was entitled to a larger share of the marital estate based on her
contribution toward the acquisition and maintenance of the Readyville house and cabin and
the fact that she made the majority of the mortgage payments on these properties. The
evidence showed that Husband contributed to the maintenance and upkeep of the
Readyville house and that he contributed to the building of the cabin. As we stated in Smith
v. Smith, No. M2003-02242-COA-R3-CV, 2004 WL 2094508, at *3 (Tenn. Ct. App. Sept.
20, 2004), “the task before the court [when distributing marital assets] is to make an
equitable division of the marital property, not to repay either spouse exactly for amounts
they may have contributed.”           See also Watson, 2005 WL 3533293, at *4
(“Equitable division of marital property does not necessarily equate to the strict repayment
of each parties’ contribution.”). Wife failed to show that the trial court abused its discretion
in equally dividing the marital assets and debt between the parties.

        Wife’s final argument is that the investment and 401(k) accounts should be valued
as of January 2017, when she moved out of the marital bedroom, rather than as of July 9,
2019, when the trial court granted her a divorce and divided the assets. The statute clearly
states that marital assets are to be “valued as of a date as near as reasonably possible to the
final divorce hearing date.” Tenn. Code Ann. § 36-4-121(b)(1)(A). Thus, we affirm the
trial court’s ruling on this issue.

                                      III. CONCLUSION

       The judgment of the trial court is affirmed. Costs of this appeal shall be assessed
against the appellant, Tracy Marie Haltom, for which execution may issue if necessary.


                                                      _/s/Andy D. Bennett________________
                                                      ANDY D. BENNETT, JUDGE




                                             - 13 -